Title: From George Washington to Lafayette, 5 December 1797
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Sir
Mount Vernon 5th Decr 1797.

Not knowing when, where or whether ever this letter may reach your hands the contents will be small, and the purport merely congratulatory on your releasement from a cruel imprisonment; the official acct of which we have at length received.
On what principle you have under gone this rigorous treatment, I have been unable to divine, but be this as it may, no one rejoices more than I do that a period is put to it.
By the Gazettes we are informed and it is confirmed by the American consul at Hamburg, who received it from the imperial minister, that you were to proceed immediately from Olmutz to that place where eight days only was allowed you to remain before you were enjoined to embark for America or steer for Holland; thus far and no further are we informed and under this alternative we are unable to decide, since the event of the 4th of Septr at Paris—what has been your choice. If to come to this Country it will be a matter of extreme regret that your son led by an ardent desire and premature advice of your liberation, has flown to France in hopes and expectation of embracing his Parents and Sisters in the first moments of their releasement. If the latter—the meeting with such a son deserving of all your care & attention must be supremely happy; and may [be] considered I hope as an indication of a favorable disposition to receive you again into the bosom of your country. Viewing the matter on either point it renders a further expression of my sentiments unnecessary: for if by going to Holland you shou’d meet your son he will present a letter from me to you, of which he is the bearer: on the other hand if you should proceed from Hamburg to America, this letter which I shall also put under cover to George, cannot find you in Europe. I shall only add therefore, that if the latter shou’d hapen to be the case, that of all the numerous friends which you will find here

none will greet you—Madam Lafayette & your daughters with a more sincere and cordial welcome than myself & all parts of this family would do. all of whom have felt for your suffering and rejoice exceedly that a period is so far put to them—as to be released from a cruel imprisonment; to go further in assurances of my friendship and regard would be unnecessary, as you must be convinced of the affectionate attachment of him who has been always Sincerely Yours

Go: Washington


P.S. Mrs Washington Unites with me in respectful complts—& every good wish for you Madam Delafayette & Daughters.

